Citation Nr: 1101494	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-02 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1974 to September 1974 
and May 1975 to February 1976.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Atlanta, 
Georgia, Regional Office (RO) which, in pertinent part, denied 
both an increased disability evaluation for the Veteran's chronic 
lumbar strain and a total rating for compensation purposes based 
on individual unemployability.  In March 2009, the Veteran 
submitted a Motion to Advance on the Docket.  In March 2009, the 
Board granted the Veteran's motion.   In April 2009, the Board 
denied an increased evaluation for the Veteran's chronic lumbar 
strain and remanded the issue of a total rating for compensation 
purposes based on individual unemployability to the RO for 
additional action.  In June 2010, the Board remanded this claim 
for additional development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

Initially, the Board observes that service connection is in 
effect solely for chronic lumbar strain evaluated as 40 percent 
disabling.  Therefore, the Veteran does not meet the schedular 
criteria for a total rating for compensation purposes based on 
individual unemployability under the provisions of 38 C.F.R. 
§ 4.16(a) (2010).  

A February 2006 VA treatment record states that the Veteran's 
service-connected lumbar spine disorder "both prevents him from 
obtaining and keeping meaningful employment."  The report of a 
September 2009 VA examination for compensation purposes states 
that: 

In regards to employability status: please 
refer to above descriptions.  Due to his 
presentation of pain alone, he would not be 
employable, or his need for pain 
medications as stated above.  

In November 2009, the Huntington, West Virginia, Regional Office 
sent the Veteran's claim to Director of the VA Compensation and 
Pension Service (Director) for consideration of an 
"Extra-Schedular [total rating for compensation purposes based 
on individual unemployability] due to a service-connected 
disability."  In a February 2010 decision, the Director 
considered the issue of "Entitlement to an Extra-Schedular 
Evaluation under 38 C.F.R. § 3.321(b)(1)."  He determined that:

There is no indication that the Veteran's 
service-connected arthritis of lumbar 
spine, in itself, would markedly interfere 
with the Veteran's ability to be gainfully 
employed.  Entitlement to an 
extra-schedular evaluation is not 
warranted.  

In an August 2010 supplemental statement of the case (SSOC) 
issued to the Veteran and his accredited representative, the AMC 
cited 38 C.F.R. § 3.321(b)(1) and informed the Veteran that:

A total rating may also be provided where 
the evidence demonstrates such an 
exceptional or unusual disability picture 
concerning the Veteran's service-connected 
disabilities with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.  

In addressing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) clarified that:  

The Court notes that the effect of a 
service-connected disability appears to be 
measured differently for purposes of 
extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) (extraschedular 
consideration warranted where there is, 
inter alia, marked interference with 
employment ) and for purposes of a TDIU 
claim under 38 C.F.R. § 4.16 (1993) 
(extraschedular consideration warranted 
where Veteran who is unemployable by reason 
of service-connected disabilities that do 
not meet certain percentage requirements is 
" unable to secure and follow a 
substantially gainful occupation by reason" 
of such service-connected disabilities) 
(emphasis added); see also 38 C.F.R. § 
3.321(b)(2) (1993) (extraschedular 
consideration warranted in pension cases 
where veteran "is found to be 
unemployable") (emphasis added); cf. Moyer, 
2 Vet.App. at 293-94 (discussing issue of 
extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) separately from issue 
of TDIU claim).  Kellar v. Brown, 6 Vet. 
App. 157, 162 (1994).  

The Director and the AMC appear to have melded together the 
extraschedular provisions in 38 C.F.R. § 4.16(b) (2010) with 
those in 38 C.F.R. § 3.321(b) (2010).  These two regulations have 
different purposes and requirements.  Thun v. Peake, 22 Vet. App. 
111, 117 (2008); Stanton v. Brown, 5 Vet. App. 563, 564-70 
(1993).  

The Veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability under the provisions 
of 38 C.F.R. § 4.16(b) was not considered by the Director.  
Inasmuch as the Board sincerely regrets another remand of this 
matter, the Board cannot assign an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 4.16(b) in the first 
instance.  Instead, the Board must refer the Veteran's claim to 
the Under Secretary for Benefits or Director for consideration of 
the Veteran's claim under the provisions of 38 C.F.R. 
§ 4.16(b).  If the Director determines that an extra-schedular 
evaluation is not warranted, the Board then has jurisdiction to 
decide the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Submit the Veteran's claim of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability to the Under Secretary for 
Benefits or Director of Compensation and 
Pension Service for consideration under 
38 C.F.R. § 4.16(b) (2010).  

2.  Then readjudicate the Veteran's 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a SSOC which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

